Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 05/11/2022 has been entered.  Claims 1 – 11 and 22 were cancelled.  Claims 23 – 32 were added.  Claims 12 – 21 and 23 – 32 are currently pending in the application.   
The Applicant’s amendment has overcome each and every claim objection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 12 and 23 have been fully considered but moot because they do not pertain to the current combination of references.
Please see below for the new rejections of Claim 12 and 23 over Richardson et al. in view of Shinohara.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 14, 15, 16, 17, 18, 19, 20, 23, 24, 25, 26, 27, 28, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Richadson et al. (U.S. Pre-Grant Publication No. 2015/0211755) in view of Shinohara (Japanese Patent Publication JP2013-221708, listed on Applicant’s IDS filed 12/10/2018; English Machine Translation provided herein and relied upon below).
Regarding Claim 12, Richardson shows (Figures 3, 4, and 5):
A belly fairing (300, as illustrated in Figure 3) for an aircraft (102), comprising:
a body (the body of 300, as illustrated in Figure 4); and
a ventilation louver (314) disposed in (“as illustrated in Figure 4) the body (the body of 300, as illustrated in Figure 4) and configured for delaying fire penetration (it is inherent in the closed position of 314, the louver delays fire penetration through the louver into the body of the 300).  
However, Richardson lacks showing the ventilation louver comprises a first plate defining a first opening therein for permitting fluid flow along a first direction; a second plate defining a vane therein, the vane at least partially covering the first opening and directing the fluid flow along a second direction, non-parallel to the first direction; and a third plate defining a louvered opening therein wherein the louvered opening directs the fluid flow along a third direction, non-parallel to both the first direction and the second direction.
In the same field of endeavor of ventilation louvers, Shinohara teaches (Figures 1, 2, and 3):
A ventilation louver (ventilation louver illustrated in Figure 1), comprising:
a first plate (4) defining a first opening (25) therein for permitting fluid flow (R) along a first direction (C3, as illustrated in Figure 1, C3 is in the horizontal direction);
a second plate (3) defining a vane (31) therein, the vane (31) at least partially covering (as illustrated in Figure 1) the first opening (41) and directing the fluid flow (R) along a second direction (C2; as illustrated in Figure 1, the portion of C2 guided by 31 directs R parallel to 31), non-parallel to (as illustrated in Figure 1, C2 is not parallel to C3) the first direction (C3); and
a third plate (2) defining a louvered opening (21) therein wherein the louvered opening (21) directs the fluid flow (R) along a third direction (C1; as illustrated in Figure 1, the portion of C1 guided by 21 directs R parallel to 21), non-parallel to (as illustrated in Figure 1, C1 Is not parallel to C2 or C3) both the first direction (C3) and the second direction (C2). 
Further, “the object of the invention is to realize a high-level water blocking function to realize the downsizing of the entire device and to properly ventilate the box”, Paragraph 0008.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ventilation louver comprising a first plate defining a first opening therein for permitting fluid flow along a first direction; a second plate defining a vane therein, the vane at least partially covering the first opening and directing the fluid flow along a second direction, non-parallel to the first direction; and a third plate defining a louvered opening therein wherein the louvered opening directs the fluid flow along a third direction, non-parallel to both the first direction and the second direction, as taught by Shinohara, for Richardson’s ventilation louver, to provide a high-level water blocking louver that is smaller in size and provides proper ventilation therethrough, since it has been held that the simple substitution of one known element for another to obtain predictable results is likely to be obvious when it does no more than yield predictable results of providing ventilation air flow through the louver.  

Regarding Claim 13, Shinohara teaches (Figures 1, 2, and 3):
The third direction (C1) is substantially perpendicular to (as illustrated in Figure 1, C3 is in the horizontal direction and C1 is substantially in the vertical direction; therefore C1 and C3 are substantially perpendicular) the first direction (C3).  

Regarding Claim 14, Shinohara teaches (Figures 1, 2, and 3):
A frame (1) comprising side walls (as illustrated in Figure 2, 1 comprises sidewalls connecting 10 to 12), the frame (1) connecting the first plate (4) to the third plate (2) with the second plate (3) being positioned between (as illustrated in Figures 1 and 2) the first plate (4) and the third plate (2), the side walls (as illustrated in Figure 2, 1 comprises sidewalls connecting 10 to 12) defining a second opening (opening through 1) therein for directing the fluid flow (R) along the third direction, non-parallel to both the first direction and the second direction. 

Regarding Claim 15, Shinohara teaches (Figures 1, 2, and 3):
The first opening (25) comprises a plurality of first openings (as illustrated in Figure 2, there are a plurality of rows of 41 within 4).

Regarding Claim 16, Shinohara teaches (Figures 1, 2, and 3):
The vane (31) comprises a plurality of vanes (as illustrated in Figure 2, there are a plurality of 31s within 3). 

Regarding Claim 17, Shinohara teaches (Figures 1, 2, and 3):
The first opening (25) comprises a plurality of first openings (as illustrated in Figure 2, there are a plurality of rows 41 within 4) and wherein plurality of vanes (as illustrated in Figure 2, there are a plurality of 31s within 3) are equal in number to (as illustrated in Figure 2, there are an equal number of rows of openings 41 and corresponding vanes 31, one vane for each row of openings) the plurality of first openings (as illustrated in Figure 2, there are a plurality of rows of 41 within 4).

Regarding Claim 18, Shinohara teaches (Figures 1, 2, and 3):
The louvered opening (21) comprises a plurality of louvered openings (as illustrated in Figure 2, there are a plurality of 21s within 2). 

Regarding Claim 19, Shinohara teaches (Figures 1, 2, and 3):
The second opening (opening through 1) comprises a plurality of second openings (as illustrated in Figure 2, 12 divides the opening through 1 into 5 openings).

Regarding Claim 20, Shinohara teaches (Figures 1, 2, and 3):
The first plate (4), the second plate (3), the third plate (2), and the frame (1) are rectangular (as illustrated in Figure 2, the shapes of 4, 3, 2, and 1 are rectangular). 

Regarding Claim 23, Richardson shows (Figures 3, 4, and 5):
A belly fairing (300, as illustrated in Figure 3) for an aircraft (102), comprising:
a body (the body of 300, as illustrated in Figure 4); and
a ventilation louver (314) disposed in (“as illustrated in Figure 4) the body (the body of 300, as illustrated in Figure 4) and configured for delaying fire penetration (it is inherent in the closed position of 314, the louver delays fire penetration through the louver into the body of the 300).  
However, Richardson lacks showing the ventilation louver comprises a first plate defining a first opening therein for permitting fluid flow along a first direction; a second plate defining a vane therein, the vane at least partially covering the first opening and directing the fluid flow along a second direction, non-parallel to the first direction; and a third plate defining a louvered opening therein wherein the louvered opening directs the fluid flow along a third direction, non-parallel to both the first direction and the second direction.
In the same field of endeavor of ventilation louvers, Shinohara teaches (Figures 1, 2, and 3):
A ventilation louver (ventilation louver illustrated in Figure 1), comprising:
a first plate (4) defining a first opening (25) therein for permitting fluid flow (R) along a first direction (C3, as illustrated in Figure 1, C3 is in the horizontal direction);
a second plate (3) defining a vane (31) therein, the vane (31) at least partially covering (as illustrated in Figure 1) the first opening (41) and directing the fluid flow (R) along a second direction (C2; as illustrated in Figure 1, the portion of C2 guided by 31 directs R parallel to 31), non-parallel to (as illustrated in Figure 1, C2 is not parallel to C3) the first direction (C3); and
a third plate (2) defining a louvered opening (21) therein wherein the louvered opening (21) directs the fluid flow (R) along a third direction (C1; as illustrated in Figure 1, the portion of C1 guided by 21 directs R parallel to 21), non-parallel to (as illustrated in Figure 1, C1 Is not parallel to C2 or C3) both the first direction (C3) and the second direction (C2). 
Further, “the object of the invention is to realize a high-level water blocking function to realize the downsizing of the entire device and to properly ventilate the box”, Paragraph 0008.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ventilation louver comprising a first plate defining a first opening therein for permitting fluid flow along a first direction; a second plate defining a vane therein, the vane at least partially covering the first opening and directing the fluid flow along a second direction, non-parallel to the first direction; and a third plate defining a louvered opening therein wherein the louvered opening directs the fluid flow along a third direction, non-parallel to both the first direction and the second direction, as taught by Shinohara, for Richardson’s ventilation louver, to provide a high-level water blocking louver that is smaller in size and provides proper ventilation therethrough, since it has been held that the simple substitution of one known element for another to obtain predictable results is likely to be obvious when it does no more than yield predictable results of providing ventilation air flow through the louver.  

Regarding Claim 24, Shinohara teaches (Figures 1, 2, and 3):
The third direction (C1) is substantially perpendicular to (as illustrated in Figure 1, C3 is in the horizontal direction and C1 is substantially in the vertical direction; therefore C1 and C3 are substantially perpendicular) the first direction (C3).  

Regarding Claim 25, Shinohara teaches (Figures 1, 2, and 3):
A frame (1) comprising side walls (as illustrated in Figure 2, 1 comprises sidewalls connecting 10 to 12), the frame (1) connecting the first plate (4) to the third plate (2) with the second plate (3) being positioned between (as illustrated in Figures 1 and 2) the first plate (4) and the third plate (2), the side walls (as illustrated in Figure 2, 1 comprises sidewalls connecting 10 to 12) defining a second opening (opening through 1) therein for directing the fluid flow (R) along the third direction, non-parallel to both the first direction and the second direction. 

Regarding Claim 26, Shinohara teaches (Figures 1, 2, and 3):
The first opening (25) comprises a plurality of first openings (as illustrated in Figure 2, there are a plurality of rows of 41 within 4).

Regarding Claim 27, Shinohara teaches (Figures 1, 2, and 3):
The vane (31) comprises a plurality of vanes (as illustrated in Figure 2, there are a plurality of 31s within 3). 

Regarding Claim 28, Shinohara teaches (Figures 1, 2, and 3):
The first opening (25) comprises a plurality of first openings (as illustrated in Figure 2, there are a plurality of rows 41 within 4) and wherein plurality of vanes (as illustrated in Figure 2, there are a plurality of 31s within 3) are equal in number to (as illustrated in Figure 2, there are an equal number of rows of openings 41 and corresponding vanes 31, one vane for each row of openings) the plurality of first openings (as illustrated in Figure 2, there are a plurality of rows of 41 within 4).

Regarding Claim 29, Shinohara teaches (Figures 1, 2, and 3):
The louvered opening (21) comprises a plurality of louvered openings (as illustrated in Figure 2, there are a plurality of 21s within 2). 

Regarding Claim 30, Shinohara teaches (Figures 1, 2, and 3):
The second opening (opening through 1) comprises a plurality of second openings (as illustrated in Figure 2, 12 divides the opening through 1 into 5 openings).

Regarding Claim 31, Shinohara teaches (Figures 1, 2, and 3):
The first plate (4), the second plate (3), the third plate (2), and the frame (1) are rectangular (as illustrated in Figure 2, the shapes of 4, 3, 2, and 1 are rectangular). 

Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Richadson et al. (U.S. Pre-Grant Publication No. 2015/0211755) and Shinohara (Japanese Patent Publication JP2013-221708, listed on Applicant’s IDS filed 12/10/2018; English Machine Translation provided herein and relied upon below), as recited in Claims 12 and 23 above, further in view of Achen (U.S. Patent 6,746,324).
Regarding Claim 21, Shinohara teaches (Figures 1, 2, and 3: 
The third plate (2) and the frame (1) are made from steel (“the base frame 1 is made of a stainless steel plate”, Paragraph 0032; “louver body 2 is formed of a square-plate-like stainless steel plate”, Paragraph 0034) and
the first plate (4) and the second plate (3) are formed of plastic (“louver body 3 is made of a square plastic molded article”, Paragraph 0035; “louver body 4 is formed of a square-plate-like plastic molding”, Paragraph 0039).
However, Shinohara does not show the first plate and the second plate are made from steel. 
In the same field of endeavor of a ventilation louver, Archen teaches (Figure 1):
It is known in the ventilation louver art for a ventilation louver (10) to be made of steel (“vent 10 may be formed of steel”, Col. 4, lines 12-15). 
Further, “to provide a high degree of security, vent 10 may be formed of steel of sufficient gauge to prevent destruction of the louvered panel”, Col. 4, lines 12-15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation louver shown by Shinohara such that all parts, including the first plate, the second plate, the third plate, and the frame are made of steel, as taught by Archen, to provide a high degree of security and to prevent destruction of the louvered vent. 

Regarding Claim 32, Shinohara teaches (Figures 1, 2, and 3: 
The third plate (2) and the frame (1) are made from steel (“the base frame 1 is made of a stainless steel plate”, Paragraph 0032; “louver body 2 is formed of a square-plate-like stainless steel plate”, Paragraph 0034) and
the first plate (4) and the second plate (3) are formed of plastic (“louver body 3 is made of a square plastic molded article”, Paragraph 0035; “louver body 4 is formed of a square-plate-like plastic molding”, Paragraph 0039).
However, Shinohara does not show the first plate and the second plate are made from steel. 
In the same field of endeavor of a ventilation louver, Archen teaches (Figure 1):
It is known in the ventilation louver art for a ventilation louver (10) to be made of steel (“vent 10 may be formed of steel”, Col. 4, lines 12-15). 
Further, “to provide a high degree of security, vent 10 may be formed of steel of sufficient gauge to prevent destruction of the louvered panel”, Col. 4, lines 12-15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation louver shown by Shinohara such that all parts, including the first plate, the second plate, the third plate, and the frame are made of steel, as taught by Archen, to provide a high degree of security and to prevent destruction of the louvered vent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
08/22/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762